department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny uil ta xpayer identifica e ntification number tax_exempt_and_government_entities_division release number release date date date person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to bec euecnes exempt_purpose because it is determined that you are not operated exclusively for an we have determined that you are not operating exclusively for charitable or educational_purposes our examination reveals that you are not conducting charitable or educational activities pursuant sec_501 and sec_1_501_c_3_-1 and that you sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office failed to meet the operational_test under sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning -- dollar_figure processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c at internal_revenue_service cece we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your eee teeter eee teens local taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure publication form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service a b legend a name of the organization b year period ended c the president treasurer secretary and director d date form_1023 was filed e office of the organization f director g director h irs agent i state incorporated facts c filed a form_1023 on d requesting that the a a be formed for the purpose of making contributions to organizations qualified for exemption from federal income_taxation under sec_501 the active contributions by the foundation were to commence in the fourth quarter of the activity was to be conducted by the board_of directors of the foundation from the office of the foundation located at e which was to open after the application_for recognition of exemption was approved the members of the board were c president treasurer secretary and director f director and g director the members of the board were not compensated the organization budgeted dollar_figure state in in gifts grants and contributions it had a good standing with the secretary of a was part of a compliance check held by the internal_revenue_service internal revenue_agent h called mr g a director of a and the representative on the form_1023 application on and discussed the filing requirement and obtained information on the intentions of the organization a has not filed a form_990-pf since its exemption was granted per phone conversation with the organization a was formed for tax planning purposes and has yet to conduct any activities the director was unsure on when the organization would begin activities the organization was not aware of the requirement to file a 990pf mr g general counsel and member and trustee of the a submitted a letter dated date which confirmed that a has not yet engaged in any business activities charitable or otherwise no is any such activity currently contemplated the letter confirmed a’s desire to voluntarily withdraw its tax-exempt status effective immediately and will be filing the necessary paperwork with the i attorney general’s office law sec_1_501_c_3_-1 states that an organization be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revproc_90_27 1990_1_cb_514 date section - revocation or modification of rulings or determination letters recognizing exemption states that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization form 886-aev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service a b omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in cases where a ruling or determination_letter was issued in error or is no longer in accord with the holding of the service when sec_7805 relief is granted see sec_15 and of rev_proc retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked taxpayer’s position a was formed for the purpose of making contributions to organizations qualified for exemption from federal income_taxation under sec_501 the active contributions by the foundation were to commence in the fourth quarter of foundation located at e which was to open after the application_for recognition of exemption was approved the members of the board were c president treasurer secretary and director f director and g director the members of the board were not to be compensated the activity was to be conducted by the board_of directors of the foundation from the office of the the organization budgeted dollar_figure of state in report so they did not file a 990pf a is inactive and hasn’t made any plans to become active the directors did not have anything to in gifts grants and contributions it received a good standing with the secretary mr c was the sole contributor to this fund mr c was anxious to establish the organization but presently decided he did not want to put time energy or money in the a mr g general counsel and member and trustee of the a submitted a letter dated stating that a has not yet engaged in any business activities charitable or otherwise no is any such activity currently contemplated the letter confirmed a’s desire to voluntarily withdraw its tax-exempt status effective immediately and stated that they will be filing the necessary paperwork with the i attorney general’s office government’s position sec_1_501_c_3_-1 states that an organization be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the a received its exempt status and never became active it is not operating exclusively for the exempt_purpose specified in its filing - the purpose of making contributions to organizations qualified for exemption from federal income_taxation under sec_501 nor does it have any plans on operating according to its exempt_purpose revproc_90_27 1990_1_cb_514 date section - revocation or modification of rulings or determination letters recognizing exemption states that a ruling or determination_letter recognizing exemption may be revoked or modified where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization no plans on operating according to its exempt_purpose are a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization form 886-a cev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items a schedule no or exhibit year period ended b according to revproc_90_27 1990_1_cb_514 date revocation or modification will ordinarily take effect as of the date of such material_change a should be revoked to its exemption granted date conclusion an organization should be revoked if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization a was formed for the purpose of making contributions to organizations qualified for exemption from federal income_taxation under sec_501 a has never performed its purpose and has no plans to perform its exempt_purpose a has not fulfilled its exempt_purpose and should be revoked form 886-a rev department of the treasury - internal_revenue_service page -3- tax_exempt_and_government_entities_division department of the treasury internal_revenue_service south dearborn room mc 4929chi chicago il f e b taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process for your convenience an envelope is if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we f you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v
